GRAVES, Justice,
dissenting.
Respectively, I dissent.
The majority opinion turns on the assumed accuracy of the contents of the affidavit of Appellants’ expert, Robert S. White. The affidavit was considered by this Court but its contents were withheld from the trial court.
The White affidavit is not only illegible but also incomplete and speculative. This affidavit contains new evidence which was not presented to the McCracken Circuit Court for its consideration. At the appellate level, Appellants have presented facts *389and evidence that they declined to present to the trial court. Appellants did not advise the trial court as to what testing procedures would be conducted, who would be conducting the testing, and when Appellants would voluntarily surrender the evidence.
While Robert S. White has a B.S. degree in chemistry and has taught high school chemistry, his affidavit does not state or identify the type of testing to be done by the Commonwealth of Kentucky. He only speculates about tests that could be performed by the Kentucky Crime Laboratory. Further, while Mr. White claims that his test is more sophisticated and extensive, he does not contend that his test is more accurate. Part of Mr. White’s affidavit indicates that he will perform an instrumental type of analysis, and he assumes that Kentucky will use a wet chemical type of analysis. Mr. White neglects to state whether his instrumental test will alter the material in preparation for scanning. Will it be necessary for the material to receive a conductive coating or be placed in a vacuum tube?
Findings by a trial judge and chemical analyses are both searches for the truth, that is, to determine whether something is either true or not true. The very limited facts before this Court are susceptible to the inference that both the instrumental testing by Robert S. White and the wet chemical testing by the Kentucky Crime Laboratory would lead to the same analytical result. Of course it is quite conceivable that the Kentucky Crime Laboratory could contract out the testing to an analytical laboratory that would perform tests even more sophisticated and extensive than those of Mr. White. In these days of dueling experts, we should be mindful that any chemical testing, whether instrumental or wet analysis, is subject to human error and frailties.
I would affirm the trial court.